               Case 1:12-cv-00929-VSB-KNF Document 275-7 Filed 03/01/19 Page 1 of 1



    Matthias Rebmann

o   From:
    Sent:
    To:
                                Matthias Rebmann [mrebmann@lipoidllc.com]
                                Wednesday, August 17, 2011 10:29 PM
                                'Dr. Herbert Rebmann'; 'Dr. H. Rebmann'
    Subject:                    RE: Kundigung


    Estimated Father,

    I am writing in English as this will save me some costs of translation later on. Excuse that I am changing to a more
    assertive tone in my writing as my prior gentle attempts did not reach your cold heart. This morning I called you in
    reference to your e-mail below. Your e-mail reached me on a business trip and I replied on Sunday after my return.
    strongly believe that your decision will proof detrimental to the success of the Lipoid Group and its North American
    entities, but you made other big mistakes like the acquisition of Cosmetochem and Life Pharma. Frankly, there has been
    no substantial success that emerged from your recent decisions, including the decision to trick our investment banker.

    I have not heard from you on my email regarding a severance agreement and thus called you. During our conversation
    on the phone you confirmed my immediate termination. You also said that you wanted to collect money from me and
    that you are not interested in any settlement with me that would pay me money.. In your e-mail you in my
    understanding offered a separation agreement without specific terms. When I asked for specifics today, you only
    requested that I pay money to you. The promise was empty.

    Therefore, I told my employees today that I have been terminated. I used nice words and did not blame anything on you
    despite all the unfathomable threats and actions that you have performed against me. Interestingly, the employees and
    consultants already knew about the situation as you inquired about the signing authority for the American Lecithin


o   accounts behind my back before you notified me. You certainly know how to expose someone in the limelight. We all
    have seen how you rejoice denigrating others. Just ask anyone who has been with you!

    I collected my important personal property from the office and left my keys etc. To be clear, I have not resigned, but
    acknowledged your power to terminate me. You have always spoken with me from the ownership perspective about
    these businesses and I always acted as imagined owner when I used personal resources for corporate welfare. Yet, upon
    consulting legal advice I realized that I have no legal powers of disobeying your immediate termination. Yet, you cannot
    reasonably expect services from me after such termination. Thus, I would transfer the daily affairs and other aspects of
    the company to you only if a fair separation agreement is signed. Still, I contend that your termination is unlawful and in
    violation of our contract. For the record: I have worked until August 17, 2011 and have lots of vacation days and
    compensation days for my frequent work on holidays and weekends.

    My documents and e-mails are on the corporate server. I remain in possession of some corporate documents in my
    house. I will gather them and send them to the office as time permits. Furthermore, the corporate internet domain
    names are in my possession and I have not charged service fees to the companies. I am not shutting the e-mail service
    down to the wellbeing of my former employer. All corporate cell phones and PDAs are also on my personal Sprint
    account. Finally, there are several non-refundable travel bookings that I made in anticipation of my continued work for
    the growth of the companies. I booked refundable rates as they are much cheaper than the refundable rates. However,
    a cancellation will not reduce the corporate expenses now.

    I will be traveling now and could possibly be available for a transfer meeting on August 26, 2011 if you should still offer a
    fair settlement until then.
    My mother's bequest has still not been credited to my bank account. Please consider such payment a precondition for
    any settlement conversation.

o   Sincerely!
    C Matthias Rebmann
                                                       CONFIDENTIAL                               CMR000135
